UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2001 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-23174 THE QUIZNO'S CORPORATION (Exact name of registrant as specified in its charter) Colorado 84-1169286 (State of other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1415 Larimer Street Denver, Colorado 80202 (Address of principal executive offices) (720) 359-3300 (Registrant's telephone number, including area code) Check whether issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Outstanding at Class August 10, 2001 Common Stock, $0.001 par value 2,337,439 shares THE QUIZNO'S CORPORATION Commission File Number: 000-23174 Quarter Ended June 30, 2001 FORM 10-QSB Part I - FINANCIAL INFORMATION Consolidated Statements of Operations Consolidated Balance Sheets Consolidated Statements of Cash Flows Consolidated Statement of Stockholders' Equity (Deficit) Notes to Consolidated Financial Statements Management's Discussion and Analysis or Plan of Operation. Part II - OTHER INFORMATION Signatures THE QUIZNO'S CORPORATION AND SUBSIDIARIES STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended June 30, June 30, 2001 2000 2001 2000 FRANCHISE OPERATIONS:
